Exhibit 10.1



 

INDEMNIFICATION AND JOINDER AGREEMENT

 

THIS INDEMNIFICATION AND JOINDER AGREEMENT (this “Agreement”), dated as of March
20, 2015, is made and entered into by and among Vertical Bridge Acquisitions,
LLC, a Delaware limited liability company (“Parent”), Vertical Steel Merger Sub
Inc., a Nevada corporation and a wholly-owned subsidiary of Parent (“Merger
Sub”), CiG Wireless Corp., a Nevada corporation (the “Company”), Fir Tree
Capital Opportunity (LN) Master Fund, L.P. (“Holder LP”), Fir Tree REF III Tower
LLC (“Holder LLC”, and together with Holder LP, the “Series A Holders”), and,
solely for the purposes set forth in Section 3.2 and ARTICLES V and VII,
Vertical Bridge Holdco, LLC, a Delaware limited liability company (“Holdco”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement (as defined
below).

 

RECITALS:

 

WHEREAS, Parent, Merger Sub, and the Company have entered into an Agreement and
Plan of Merger, of even date herewith (as amended, restated or supplemented from
time to time, the “Merger Agreement”), pursuant to which Merger Sub will merge
with and into the Company, with the Company surviving as a Subsidiary of Parent
(the “Merger”);

 

WHEREAS, Parent, Merger Sub, the Series A Holders and the Company are entering
into this Agreement in connection with, and as contemplated by, the Merger
Agreement;

 

WHEREAS, the Series A Holders will receive financial benefit in connection with
the consummation of the Merger, and are entering into this Agreement as a
condition to Parent and Merger Sub entering into the Merger Agreement; and

 

WHEREAS, the parties hereto have agreed that, except for Sections 2.02, 7.02,
7.03, 8.01(c) or 8.06(d) of the Merger Agreement, the sole and exclusive remedy
for all damages for any matter relating in any way to the Merger or arising
under the Merger Agreement or any Ancillary Document shall be the rights to
indemnification set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I
Definitions

 

Section 1.1 For purposes of this Agreement:

 

“Appraisal Rights Actions” means any or all Actions by any shareholder of the
Company exercising statutory appraisal rights in connection with the Merger.

 

“Covered Claims” means any Action brought by or on behalf of any holder of
Company Capital Stock (including any derivative action brought in the name of
the Company): (a) against the Company, the Series A Holders and/or their
controlling Persons (including their respective officers, directors and other
Representatives) in connection with the approval or execution of, performance
under, or consummation of the transactions contemplated by, the Merger Agreement
or this Agreement, or the Series A Holders’ investment in the Company, in each
case, including, without limitation, for breaches of fiduciary duties; or
(b) against Parent, Merger Sub and/or their controlling Persons (including their
respective officers, directors and other Representatives) in connection with the
Company’s, the Series A Holders’, Parent’s, Merger Sub’s and/or their
controlling Persons’ (including their respective officers, directors and other
Representatives) approval or execution of, performance under, or consummation of
the transactions contemplated by, the Merger Agreement or this Agreement or any
other matter covered by clause (a) above, but excluding for all purposes any
Appraisal Rights Actions.

 



- -

 

 

“Fundamental Representations” means (i) with respect to the Company, the
representations and warranties contained in Section 3.01, Section 3.02(a) and
(b), Section 3.03, Section 3.26 and Section 3.27 of the Merger Agreement, (ii)
with respect to the Series A Holders, the representations and warranties
contained in Sections 4.1, 4.2, 4.4 and 4.6 of this Agreement, (iii) with
respect to Parent and Merger Sub, the representations and warranties contained
in Sections 4.01, 4.02 and 4.05 of the Merger Agreement and (iv) with respect to
Holdco, the representations and warranties contained in Sections 5.1, 5.2 and
5.5 of this Agreement.

 

“Losses” means losses, liabilities, claims, demands, judgments, damages, fines,
payments, penalties, awards (whether paid in settlement or pursuant to
judgment), suits, Actions, and reasonable and documented costs and expenses
(including advancement thereof); provided, however, that “Losses” shall exclude
any punitive or exemplary damages, whether or not known, unknown, or notice of
which has been given before or after the fact) (in each case, unless any such
Losses are awarded or paid to a Third Party); provided, further, that “Losses”
shall include “Taxes” with respect to claims for indemnification pursuant to (i)
Section 2.2(b) with respect to Section 5.01(j) of the Merger Agreement and (ii)
Section 2.2(e).

 

“Indemnification Effective Date” means: (i) with respect to claims for
indemnification arising under Section 2.2(c), the date of this Agreement; and
(ii) with respect to claims for indemnification arising under Sections 2.2(a),
2.2(b), 2.2(d), 2.2(e), 2.3(a) or 2.3(b), the Closing Date.

 

“Parent Representatives” means Marc Ganzi, Alex Gellman, Bernard Borghei, Mike
Belski, Dan Marinberg, Mark Serinowski, Suzanne Docobo and Robert Paige.

 

“Surviving Corporation” shall have the meaning ascribed thereto in the Merger
Agreement; however, for purposes of this Agreement and the avoidance of doubt,
the Company shall not be deemed the Surviving Corporation until after the
Effective Time of the Merger and, therefore, shall not be entitled to any
indemnification hereunder as the Surviving Corporation until after the Effective
Time of the Merger. After the Effective Time with respect to indemnification for
any material violation or breach of a covenant, obligation or agreement of the
Company pursuant to Section 2.2(b), the Company shall only be treated as the
Surviving Corporation and entitled to indemnification with respect to material
violations or breaches of Sections 5.01, 5.02, 5.04, 5.09, 5.12, 5.14 and 5.15
of the Merger Agreement.

 

“Transfer” means any direct or indirect sale, transfer, assignment, pledge,
encumbrance, hypothecation or other disposition (whether voluntarily or
involuntarily) of any Company Capital Stock (or any interest (pecuniary or
otherwise) therein or rights thereto). In the event that any Series A Holder
that is a partnership, limited liability company or other legal entity ceases to
be controlled by any Person directly or indirectly controlling such Series A
Holder, such event shall be deemed to constitute a “Transfer” subject to the
restrictions on Transfer contained or referenced herein.

 



-2-

 

 

ARTICLE II

INDEMNIFICATION

 

Section 2.1 Survival of Representations and Warranties. The representations,
warranties, covenants, obligations and other agreements contained in the Merger
Agreement shall survive the Closing as provided in Section 8.01 of the Merger
Agreement.

 

Section 2.2 Indemnification by the Series A Holders. As an integral term of the
Merger Agreement, effective as of the applicable Indemnification Effective Date,
subject to the limitations set forth in Section 2.5, the Series A Holders,
jointly and severally, shall defend, indemnify and hold Parent and Merger Sub,
and, following the Effective Time, the Surviving Corporation, and each of their
respective Affiliates and the directors, officers, managers, members,
stockholders, employees and Representatives of Parent and Merger Sub and,
following the Effective Time, the Surviving Corporation (each, a “Parent
Indemnified Party” and collectively, the “Parent Indemnified Parties”) harmless
from and against all Losses that they may suffer, sustain or incur or become
subject to, whether prior to, on, or after the Closing Date, arising out of,
based upon or in connection with:

 

(a) any breach of a representation or warranty contained in Article III of the
Merger Agreement (other than Section 3.12 of the Merger Agreement), in ARTICLE
IV of this Agreement or in the officer’s certificates delivered pursuant to
Section 6.02(a) or (b) of the Merger Agreement, it being understood that when
calculating any such Loss in respect thereof (but not for purposes of
determining breach), all qualification or limitations as to “materiality” or
“Material Adverse Effect” and words of similar import set forth therein shall be
disregarded;

 

(b) any material violation or breach of a covenant, obligation or agreement of
the Company or the Series A Holders contained in the Merger Agreement or this
Agreement;

 

(c) any Covered Claim;

 

(d) any Appraisal Rights Action; and

 

(e) (i) any and all liability for Taxes with respect to any taxable period of
the Company (or any predecessors) for all taxable periods ending on or before
the Closing Date and for any Straddle Period to the extent allocable (as
provided in Section 5.11 of the Merger Agreement), to the portion of such period
ending on the Closing Date; (ii) any and all liability of the Parent Indemnified
Parties (as a result of Treasury Regulation §1.1502-6 or otherwise) for Taxes
with respect to any taxable period (or portion thereof) ending on or prior to
the Closing Date of any Person (other than the Company) (A) with whom the
Company joins or has ever joined (or is or has ever been required to join) in
filing any consolidated, combined, unitary or aggregate Tax Return prior to the
Closing Date or (B) imposed on the Company, as a transferee or successor, by
Contract or otherwise, which Taxes relate to an event or transaction occurring
before the Closing Date; and (iii) any payments required to be made after the
Closing Date under any Tax allocation, Tax indemnity or Tax sharing agreement or
similar Contract or arrangement to which the Company was obligated, bound by or
was a party on or prior to the Closing Date; provided, however, that the Series
A Holders shall have no obligation to indemnify the Parent Indemnified Parties
against any adverse consequences consisting of, or relating to, (1) property
Taxes or (2) Taxes resulting from (x) a Code Section 338 election with respect
to the purchase of the Company’s stock pursuant to the Merger Agreement, (y) any
breach by a Parent Indemnified Party of Section 5.11(g) of the Merger Agreement
or (z) any transactions occurring on the Closing Date after the Closing outside
the ordinary course of business (other than any transaction contemplated by the
Merger Agreement or any Ancillary Document); provided, however, that in the case
of clauses (i), (ii) and (iii) above, the Series A Holders shall not be liable
for any Tax reserved for on the face of the final and binding Closing Adjustment
Statement (or in any notes thereto) and taken into account in determining the
Final Merger Consideration.

 



-3-

 

 

Section 2.3 Indemnification by Parent. As an integral term of the Merger
Agreement, effective as of the applicable Indemnification Effective Date,
subject to the limitations set forth in Section 2.5 below, Parent shall defend,
indemnify and hold the Series A Holders and each of their respective Affiliates
and their respective directors, officers, managers, members, stockholders,
partners, investors and employees of the Series A Holders and each of their
respective Affiliates (each, a “Holder Indemnified Party” and collectively, the
“Holder Indemnified Parties”) harmless from and against all Losses that they may
suffer, sustain or incur or become subject to arising out of, based upon or in
connection with any of the following:

 

(a) any breach of a representation or warranty contained in Article IV of the
Merger Agreement, in the officer’s certificate delivered pursuant to Section
6.03(a) or (b) of the Merger Agreement or in ARTICLE V of this Agreement, it
being understood that when calculating any such Loss in respect thereof (but not
for the purposes of determining breach), all qualification or limitations as to
“materiality” or “Material Adverse Effect” and words of similar import set forth
therein shall be disregarded; and

 

(b) any material violation or breach of a covenant, obligation or agreement of
Parent or Merger Sub contained in the Merger Agreement or this Agreement.

 

Section 2.4 Claims Procedures.

 

(a) Except for Tax Claims, which are governed by Section 5.11 of the Merger
Agreement, in the case of any claim for indemnification arising from a claim or
the commencement of any Action by a third party (a “Third Party Claim”), a
Person entitled to indemnification under this ARTICLE II (an “Indemnified
Party”) shall give prompt written notice to the Person(s) obligated to provide
indemnification under this ARTICLE II with respect to such Third Party Claim (an
“Indemnifying Party”) of such Third Party Claim to which it may request
indemnification under this ARTICLE II (a “Third Party Claim Notice”); provided,
however, that failure to give such Third Party Claim Notice shall not affect the
indemnification provided by the Indemnifying Party hereunder except to the
extent the Indemnifying Party shall have been prejudiced in its defense of such
claim as a result of such failure. The Third Party Claim Notice shall state in
reasonable detail the facts and circumstances of the Third Party Claim,
including the nature, basis and amount of such claim and the sections of the
Merger Agreement and/or this Agreement that entitle the Indemnified Party to
indemnification under this ARTICLE II, and shall be accompanied by copies of all
documents, correspondence and other materials received in respect of such Third
Party Claim and, in the case of any expense reimbursement or advancement, shall
include therewith documentation, reasonably satisfactory to the Indemnifying
Party, evidencing the incurrence, amount and nature of the Losses for which
payment is being sought. The Indemnified Party shall, on an ongoing basis,
promptly after receipt thereof, provide to the Indemnifying Party copies of all
documents, correspondence and other materials received in connection with any
Third Party Claim and shall not engage in any communications or correspondence
(whether written, oral or otherwise) with any Third Party with respect to such
Third Party Claim without (i) the prior written consent of the Indemnifying
Parties or (ii) the concurrent participation by the Indemnifying Parties
(whether telephonic, in-person or otherwise).

 



-4-

 

 

(b) Except for Tax Claims, which are governed by Section 5.11 of the Merger
Agreement and any Third Party Claim regarding an Appraisal Rights Action (an
“Appraisal Rights Claim”), which is governed by Section 2.4(c), with respect to
any such Third Party Claim, the Indemnifying Party shall have the right to
defend and to direct the defense, negotiation and settlement (in its or their
sole and absolute discretion) of any such Third Party Claim, in its/their, as
the case may be, name or in the name of the Indemnified Party, as the case may
be, at the expense of the Indemnifying Party (subject to the limitations set
forth in Section 2.5), and with counsel selected by the Indemnifying Party by
notifying the Indemnified Party within thirty (30) days after receipt by the
Indemnifying Party of a Third Party Claim Notice. If the Indemnifying Party does
not assume control of the defense of such Third Party Claim within thirty (30)
days after the receipt by the Indemnifying Party of the Third Party Claim Notice
required pursuant to Section 2.4(a), the Indemnified Party shall have the right
to defend such claim in such manner as it may deem appropriate. Notwithstanding
anything in this Agreement to the contrary, if the Indemnified Party is in
control of the defense of such Third Party Claim, it shall, at the expense of
the Indemnifying Party, cooperate with the Indemnifying Party, and keep the
Indemnifying Party fully informed, in the defense of such Third Party Claim. If
the Indemnifying Party is in control of the defense of such Third Party Claim,
the Indemnified Party shall reasonably cooperate with the Indemnifying Party in
the defense of such Third Party Claim and have the right to participate in the
defense of any Third Party Claim with counsel employed at its own expense
(provided that any such expenses so incurred by or on behalf of the Parent
Indemnified Parties shall not constitute indemnifiable Losses for purposes of
this ARTICLE II); provided, however, that in the case of any Third Party Claim
as to which (x) the Indemnified Party shall have reasonably concluded that there
is an actual or potential conflict of interest between the Indemnified Party and
the Indemnifying Party in the conduct of the defense of such Third Party Claim,
(y) there are one or more legal defenses available to the Indemnified Party that
are different from or additional to those available to any Indemnifying Party or
(z) the Indemnifying Party shall not have employed counsel to assume the defense
of such Third Party Claim within the thirty (30) day period described above, the
reasonable fees and disbursements of such Indemnified Party’s counsel (but only
a single law firm plus one local counsel per jurisdiction) shall be at the
expense of the Indemnifying Party. The Indemnifying Party shall have no
indemnification obligations with respect to any Third Party Claim which shall be
settled by the Indemnified Party without the prior written consent of the
Indemnifying Party, which consent may be given in the sole and absolute
discretion of the Indemnifying Party. If the Indemnifying Party assumes the
defense of a Third Party Claim, the Indemnifying Party may not settle,
compromise, or offer to settle or compromise, or otherwise dispose of any Third
Party Claim without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed) unless such
settlement: (i) either (A) solely involves a monetary payment which is fully
paid by the Indemnifying Party or (B) does not, and would not reasonably be
expected to, directly adversely impact the operation of the business by the
Indemnified Party other than in a de minimis fashion; (ii) does not require any
admission or acknowledgment of fault or liability by the Indemnified Party;
(iii) includes an unconditional release of the Indemnified Party, to the extent
a named party thereto, in respect of such claim and/or results in a dismissal
with prejudice of such claim; and (iv) does not violate or cause the Indemnified
Party to violate, any applicable Law.

 



-5-

 

 

(c) The Indemnified Party and the Indemnifying Party shall jointly control the
defense, negotiation and settlement of any such Appraisal Rights Claim and shall
cooperate with each other in such defense, negotiation and settlement. Each of
the Indemnified Party, on the one hand, and the Indemnifying Party, on the other
hand, will have the right to jointly participate in the defense of the Appraisal
Rights Claim with counsel or local counsel jointly engaged by them; provided,
however, that if the Indemnified Party and Indemnifying Party are unable to
agree on a joint counsel or joint local counsel, the Indemnified Party and the
Indemnifying Party may each engage counsel or local counsel of its own choosing
until such time as they agree to jointly engage such counsel or local counsel;
provided, further, in the event that the Indemnified Party and the Indemnifying
Party are unable to agree on a joint counsel or joint local counsel within
thirty (30) days of such Appraisal Rights Claim having been brought, their
respective counsels shall select a third counsel that the Indemnified Party and
the Indemnifying Party shall jointly engage with respect to such Appraisal
Rights Claim. Neither the Indemnified Party nor the Indemnifying Party may
settle, compromise or offer to settle or compromise, or otherwise dispose of any
Appraisal Rights Claim without the prior written consent of the other party.

 

(d) In the event that an Indemnified Party determines that it has a claim for
Losses against the Indemnifying Party under this ARTICLE II (other than as a
result of a Third Party Claim) (an “Interparty Claim”), the Indemnified Party
shall give prompt written notice thereof to the Indemnifying Party, specifying
the amount of such claim, the sections of the Merger Agreement and this
Agreement under which such claim arises, and any other relevant facts and
circumstances relating thereto (an “Interparty Claim Notice”). The Indemnifying
Party shall have forty-five (45) days from the date of receipt of such
Interparty Claim Notice to object to any of the subject matter and any of the
amounts of the Losses set forth in the Interparty Claim Notice, as the case may
be, by delivering written notice of objection thereof to the Indemnified Party.
If the Indemnifying Party fails to send a notice of objection to the Interparty
Claim Notice within such forty-five (45) day period, the Indemnifying Party
shall be deemed to have agreed to the Interparty Claim Notice and shall be
obligated to pay to the Indemnified Party the portion of the amount specified in
the Interparty Claim Notice to which the Indemnifying Party has not objected. If
the Indemnifying Party sends a timely notice of objection, Indemnified Party and
the Indemnifying Party shall negotiate in good faith for a thirty (30) day
period beginning on the date the Indemnified Party provides an Interparty Claim
Notice hereunder regarding the resolution of any disputed claims for Losses. If
no resolution is reached with regard to such disputed Interparty Claim between
the Indemnifying Party and the Indemnified Party within such thirty (30) day
period, the Indemnified Party shall be entitled to seek enforcement of its
rights under this ARTICLE II.

 

(e) Promptly (but in any event, within five (5) Business Days) following a final
determination of any Losses claimed by the Indemnified Party by either (i) a
final non-appealable decision, judgment or award rendered by a Governmental
Entity of competent jurisdiction, or (ii) the mutual written agreement of the
Indemnified Party and the Indemnifying Party, the Indemnifying Party shall pay
such Losses to the Indemnified Party by wire transfer of readily available funds
to an account designated by the Indemnified Party. If there should be a dispute
as to the amount or manner of determination of any indemnity obligation owed
under this Agreement and the Merger Agreement, the Indemnifying Party shall pay
when due such portion, if any, of the obligation that is not subject to a
dispute.

 



-6-

 

 

Section 2.5 Limitations.

 

(a) Subject to Section 2.8, the indemnification obligations of the Series A
Holders under Section 2.2(a), shall not apply to any Losses until the aggregate
amount of all Losses for which indemnification claims that have been asserted
pursuant to Section 2.2(a) exceeds the aggregate amount of Five Hundred Thousand
Dollars ($500,000) (the “Threshold Amount”) (with the determination of whether
the Threshold Amount has been reached to include only individual claims or
series of related claims which are greater than Twenty Thousand Dollars
($20,000), such claims being referred to herein as “Qualifying Claims”), and
then, such indemnification obligation shall apply to all such Losses (but only
including Qualifying Claims) in excess of the Threshold Amount, up to but not
exceeding Seven Million Five Hundred Thousand Dollars ($7,500,000) (the “Cap”).
The limitations on liability set forth in this Section 2.5(a) shall not apply
with respect to Losses that are Qualifying Claims resulting from any breach of
the Fundamental Representations.

 

(b) Subject to Section 2.8, the indemnification obligations of Parent under
Section 2.3(a), shall not apply to any Losses until the aggregate amount of all
Losses for which indemnification claims that have been asserted pursuant to
Section 2.3(a) exceeds the Threshold Amount (with the determination of whether
the Threshold Amount has been reached to include only Qualifying Claims), and
then, such indemnification obligation shall apply to all such Losses (but only
including Qualifying Claims) in excess of the Threshold Amount, up to but not
exceeding the Cap. The limitations on liability set forth in this Section 2.5(b)
shall not apply with respect to Losses that are Qualifying Claims resulting from
any breach of the Fundamental Representations.

 

(c) Any claims for Losses under Section 2.2(a) or Section 2.3(a) must be
submitted in accordance with Section 2.4 and before 11:59 P.M., New York, New
York time, on or prior to the date the applicable survival period under Section
8.01(a) of the Merger Agreement for such representation or warranty expires, in
which case the applicable representation or warranty shall be deemed to survive
solely in respect of such claim(s) until finally resolved pursuant hereto. In
the event a claim for Losses is not given on or prior to the date the survival
period for such representation or warranty expires, then such claim for Losses
will be irrevocably released and/or waived.

 

(d) Notwithstanding any provision herein to the contrary, the indemnification
obligations of the Series A Holders under Section 2.2(c) to the Parent
Indemnified Parties (other than the Surviving Corporation and its directors,
officers, managers, members, stockholders, employees and Representatives) shall
not exceed One Million Dollars ($1,000,000) in the aggregate (the “Covered
Claims Cap”). In the event that prior to the Effective Time, the Series A
Holders have paid to or on behalf of the Parent Indemnified Parties (other than
the Surviving Corporation and its directors, officers, managers, members,
stockholders, employees and Representatives) Losses under Section 2.2(c) in an
amount at least equal to the Covered Claims Cap, in the aggregate, then the
Series A Holders, on the one hand, and Parent, on the other hand, in their
individual sole and absolute discretion, may mutually agree that the Series A
Holders will continue to provide indemnification pursuant to Section 2.2(c) for
some or all of such additional Losses and, if the Series A Holders and Parent
cannot reach a mutual written agreement with respect to such additional
indemnification at any time after the Covered Claims Cap is reached, the Series
A Holders, on the one hand, or Parent, on the other hand shall have the right to
terminate the Merger Agreement (in their sole and absolute discretion) as
contemplated by Section 7.01(c)(iv) or 7.01(d)(iv) thereof, as applicable, which
shall thereupon extinguish all liability under Section 2.2(c) for Covered Claims
in excess of the Covered Claims Cap (as such cap may be increased pursuant to
this paragraph).

 



-7-

 

 

(e) Notwithstanding any provision herein to the contrary, the indemnification
obligations of the Series A Holders under Section 2.2(d) shall apply to one
hundred percent (100%) of the first Two Hundred and Fifty Thousand Dollars
($250,000) of Losses relating solely to defense costs (including, without
limitation, attorneys’ and experts’ fees, costs and expenses), and thereafter,
shall only apply to fifty percent (50%) of any and all Losses relating to any
Appraisal Rights Action, with the Surviving Corporation bearing directly the
other fifty percent (50%) thereof.

 

(f) Except as set forth in Section 2.5(h) below, the right to indemnification,
reimbursement or other remedy based upon any representations, warranties,
covenants and obligations or otherwise set forth in this Agreement shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of the Merger Agreement or this Agreement, with respect
to the accuracy or inaccuracy of or compliance with any such representation,
warranty, covenant or obligation.

 

(g) In the event that Parent and Merger Sub or the Company, with the consent of
the Series A holders, or the Series A Holders acting alone, as applicable,
waives the satisfaction of any condition contained in Sections 6.02(a), 6.02(b),
6.03(a) or 6.03(b) of the Merger Agreement, as applicable, based upon the
accuracy of any representation or warranty, or upon the performance of or
compliance with any covenant or obligation, no Parent Indemnified Party (if such
condition is waived by Parent and Merger Sub) or Holder Indemnified Party (if
such condition is waived by the Company, with the consent of the Series A
Holders, or the Series A Holders acting alone) shall have any right under this
Agreement to indemnification, reimbursement or any other remedy based upon such
inaccuracy of such representation or warranty, or such non-performance or
non-compliance with such covenant or obligation; provided, however, that the
foregoing shall not apply with respect to any waiver of any inaccuracy of any
representation or warranty, or any non-performance or non-compliance with any
covenant or obligation that was the result of gross negligence or intentional
breach.

 

(h) Neither a Parent Indemnified Party nor a Holder Indemnified Party shall be
entitled to indemnification pursuant to Section 2.2(a) or 2.2(b) or Section
2.3(a) or 2.3(b) with respect to any matter of which any of the Parent
Representatives or the Series A Holders, respectively, had actual knowledge as
of the execution and delivery of the Merger Agreement.

 

(i) The insurance proceeds paid or payable in connection with any Casualty Loss
shall reduce, dollar for dollar, any amount recoverable by any Parent
Indemnified Party under this Agreement in respect of such Casualty Loss.

 

(j) The Indemnified Parties shall use commercially reasonable efforts to
mitigate all indemnifiable Losses by seeking all available coverage under their
respective insurance policies with respect to all Third Party Claims and
Interparty Claims. All parties to this Agreement understand and agree that any
indemnification obligations required by this Agreement only provide excess
protection over and above any and all insurance proceeds actually recovered for
Third Party Claims or Interparty Claims. Payments by the Indemnifying Party
pursuant to this ARTICLE II shall be limited to the amount of any Loss that
remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment which any Indemnified Party actually
recovers from any third party with respect thereto, net of any reasonable
expenses (including increases in the next annual premiums attributable to such
claims) incurred by such Indemnified Parties in collecting such insurance
proceeds or any indemnity, contribution or other similar payment. For the
avoidance of doubt, the Indemnifying Party shall pay any Losses to the
Indemnified Party(ies) as required by this Agreement while any available
insurance recovery is being sought under the applicable insurance policies. If
an Indemnified Party receives such insurance proceeds or indemnity, contribution
or other similar payment in respect of a Loss for which the Indemnifying Party
has already reimbursed the Indemnified Party pursuant to Section 2.2 or 2.3, the
Indemnified Party shall refund to the Indemnifying Party the amount of such
proceeds actually received with respect thereto, net of any reasonable expenses
(including increases in the next annual premiums attributable to such claims)
incurred by such Indemnified Parties in collecting such insurance proceeds or
any indemnity, contribution or other similar payment. The amount of Losses
recoverable by Indemnified Parties pursuant to this ARTICLE II shall be net of
any Tax benefit to the Indemnified Parties actually realized as a result of
incurring the Losses to the extent such Tax benefit is actually realized in the
taxable year in which the Losses arose or in the next succeeding taxable year.
For purposes of this Agreement, an Indemnified Party shall be deemed to have
“actually realized” a Tax benefit to the extent that the Indemnified Party files
an applicable income Tax Return that shows a reduced amount of Taxes payable as
compared to the amount of Taxes that such Indemnified Party would be required to
pay but for the incurrence of the indemnifiable Loss.

 



-8-

 

 

(k) An Indemnified Party shall not be entitled to recover for the same Loss to
the extent another Indemnified Party has previously recovered for such Loss. For
the avoidance of doubt, the preceding sentence shall not preclude an Indemnified
Party from being entitled to recover any portion of a Loss that has not been
previously recovered.

 

Section 2.6 Effect on Merger Consideration. All indemnification, reimbursement
payments and other payments made pursuant to ARTICLE II of this Agreement
subsequent to the date of this Agreement, as applicable, will be treated as an
adjustment to the Merger Consideration with respect to income Taxes unless
otherwise required by Law.

 

Section 2.7 Sole and Exclusive Remedy for Damages; Other Rights and Remedies.
Except for Sections 2.02, 7.02, 7.03, 8.01(c) and 8.06(d) of the Merger
Agreement, the parties agree that the sole and exclusive remedy for damages for
any matter relating in any way to the Merger or arising under the Merger
Agreement or any Ancillary Document shall be the rights to indemnification set
forth in this ARTICLE II. The indemnification rights of the Indemnified Parties
under Section 2.2(c) are independent of and in addition to such rights and
remedies as the parties may have under Sections 7.02, 7.03, 8.01(c) and 8.06(d)
of the Merger Agreement for failure to consummate the Merger pursuant to the
Merger Agreement on the part of any party hereto, including the right to seek
specific performance, rescission or restitution, none of which rights or
remedies shall be affected or diminished hereby. For the avoidance of doubt,
this ARTICLE II is the sole and exclusive remedy for any damages relating to the
performance or non-performance by the Series A Holders of their obligations
under the Merger Agreement, to which they joined as a party under ARTICLE III.

 

Section 2.8 Fraud. Notwithstanding anything to the contrary in this Agreement,
the limitations and thresholds and other provisions set forth in this ARTICLE II
shall not apply with respect to fraud.

 



-9-

 

 

Section 2.9 Holdback Amount. The parties hereto expressly acknowledge and agree
that any and all payments required to be made by the Series A Holders with
respect to their indemnification obligations pursuant to Section 2.2 shall be
automatically reduced by an amount equal to the aggregate amount of all Holdback
Charges (as defined in the Company’s 2015 Incentive Bonus Plan, adopted by the
Company Board on March 20, 2015 (the “2015 Incentive Bonus Plan”), and
calculated in accordance with any award agreement thereunder (the “2015
Incentive Bonus Plan Award Agreements”)) for all current or former Participants
(as defined in the 2015 Incentive Bonus Plan) with respect to the applicable
claim for Losses (the “Aggregate Holdback Charge”) and the Surviving Corporation
shall promptly pay to the applicable Parent Indemnified Party such Aggregate
Holdback Charge (or retain such amount, if the Surviving Corporation is itself
the Parent Indemnified Party); provided, however, that if the aggregate amount
of the remaining Holdback Amounts (as defined in (and calculated in accordance
with) the 2015 Incentive Bonus Plan, as modified in any 2015 Incentive Bonus
Plan Award Agreement) for all current or former Participants (the “Aggregate
Holdback Remaining Amount”) is less than that percentage of the Losses for any
applicable claim pursuant to Section 2.2 equal to the sum of all then-applicable
Applicable Percentages (as defined in the 2015 Incentive Bonus Plan) under all
of the 2015 Incentive Bonus Plan Award Agreements, the payment required to be
made by the Series A Holders with respect to such applicable claim pursuant to
Section 2.2 shall instead be reduced by the Aggregate Holdback Remaining Amount
and the Surviving Corporation shall promptly pay to the applicable Parent
Indemnified Party the Aggregate Holdback Remaining Amount (or retain such
amount, if the Surviving Corporation is itself the Parent Indemnified Party);
provided, further, in no event shall a current or former Participant’s Holdback
Amount be reduced below zero (0). Upon the reduction of any payment required to
be made by the Series A Holders with respect to their indemnification
obligations pursuant to Section 2.2 by the Aggregate Holdback Remaining Amount,
pursuant to the second preceding proviso, then the indemnification obligations
of the Series A Holders pursuant to Section 2.2 shall no longer in any way be
reduced in accordance with this Section 2.9.

 

ARTICLE III
JoinderS to the Merger Agreement

 

Section 3.1 Joinder of the Series A Holders. Each Series A Holder hereby
acknowledges and agrees that it is a “Series A Holder” as such term is defined
in the Merger Agreement and, accordingly, agrees to become a party to, be bound
by, and observe and comply with, as if such Series A Holder were a direct
signatory thereto, all of the terms, provisions, conditions, covenants,
obligations, liabilities and undertakings of the Merger Agreement, in each case
solely to the extent directly and expressly applicable to a Series A Holder;
provided, however, that except for the Company Required Vote to be provided by
the initial delivery of the Written Consent, nothing herein shall require any
Series A Holder to exercise its voting rights to cause the Company to take or
not take any action.

 

Section 3.2 Joinder of Holdco. Holdco hereby agrees to become a party to, be
bound by, and observe and comply with, as if Holdco were a direct signatory
thereto, all of the terms, provisions, conditions, covenants, obligations,
liabilities and undertakings of the Merger Agreement applicable to Holdco in
(and only in) Sections 2.02, 2.03, 5.05(f), 8.01 and 8.06(d) and Article VII
thereof.

 



-10-

 

 

ARTICLE IV
Representations AND WARRANTIES OF THE SERIES A HOLDERS

 

Except as set forth in the schedules delivered by the Series A Holders to the
Company and Parent concurrently with the execution of this Agreement (the
“Schedules”), each Series A Holder hereby represents and warrants to Parent and
Merger Sub as follows:

 

Section 4.1 Corporate Organization. Holder LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Holder LP is an exempted limited partnership duly organized,
validly existing and in good standing under the laws of the Cayman Islands. Each
Series A Holder has the requisite power and authority to carry on its business
as it is now being conducted. Each Series A Holder is duly qualified or licensed
and in good standing to do business (where such concept is recognized under
applicable Law) in each jurisdiction where such qualification or licensing is
necessary, except for such failures to be so qualified or licensed and in good
standing that, individually or in the aggregate, would not reasonably be
expected to materially delay or materially impair the ability of the Series A
Holders to consummate the transactions contemplated by the Merger Agreement or
to perform their obligations under the Merger Agreement or this Agreement.

 

Section 4.2 Authorization. Each Series A Holder has all necessary power and
authority to execute and deliver this Agreement and the Ancillary Documents to
which it is party, to perform its respective obligations hereunder, thereunder
and under the Merger Agreement and to consummate the Merger and other
transactions contemplated by this Agreement, the Merger Agreement, and such
Ancillary Documents. The execution, delivery and performance by each Series A
Holder of this Agreement and the Ancillary Documents to which each is a party,
and the consummation by each of them of the Merger and the other transactions
contemplated hereby and thereby, have been duly authorized by all necessary
limited liability company or corporate action on the part of each Series A
Holder, and no other corporate proceedings, and no other votes or approvals of
any class of capital stock of each Series A Holder, are necessary to authorize
this Agreement or the Ancillary Documents or to consummate the Merger or the
other transactions contemplated hereby or thereby. This Agreement and the
Ancillary Documents to which the Series A Holders are party have been duly
executed and delivered by each Series A Holder and, assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
constitute a legal, valid and binding obligation of such Series A Holder,
enforceable against each Series A Holder in accordance with their respective
terms, subject, as to enforceability, to the Bankruptcy and Equity Exception.

 

Section 4.3 No Conflicts or Consents. The execution and delivery by the Series A
Holders of this Agreement and the Ancillary Documents to which the Series A
Holders are party do not, and the performance of this Agreement, the Merger
Agreement and such Ancillary Documents by such Series A Holders and the
consummation of the transactions contemplated hereby and thereby will not: (i)
conflict with or violate the certificate of incorporation, bylaws, partnership
agreement, operating agreement, or other organizational documents of such Series
A Holders, or (ii) conflict with or violate any Law or Order applicable to any
of the Series A Holders or their respective properties or assets in any material
respect, (iii) result in the creation or imposition of any Lien upon the Series
A Holders, any of their respective properties, assets or stock, or (iv) result
in any breach of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, result in the loss of a benefit
under or give to others any right of termination, amendment, acceleration,
increased payment or cancellation of any material Contract to which any of the
Series A Holders is a party, except in the case of clauses (iii) and (iv), for
such breaches or defaults which, individually or in the aggregate, would not
reasonably be expected to prevent or materially impede the ability of the Series
A Holders to consummate the transaction contemplated by this Agreement or the
Merger Agreement or to perform their obligations under this Agreement or the
Merger Agreement. The execution and delivery by the Series A Holders of this
Agreement and the Ancillary Documents to which the Series A Holders are party do
not, and the performance of this Agreement, the Merger Agreement and such
Ancillary Documents to which they are a party and the consummation of the Merger
and the other transactions contemplated hereby and thereby by the Series A
Holders will not, require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Entity.

 



-11-

 

 

Section 4.4 Ownership of Company Capital Stock. Each Series A Holder holds
beneficially and of record (free and clear of any Liens) the number of shares of
Company Capital Stock set forth opposite such Series A Holder’s name on Schedule
4.4(a), and no other shares of any class or series of Company Capital Stock.
Except as set forth on Schedule 4.4(b) and in the Charter Documents, there are
no voting trusts, control agreements, shareholder agreements, commitments,
undertakings, understandings, proxies or other restrictions to which such either
Series A Holder is a party which directly or indirectly restrict or limit in any
manner, or otherwise relate to, the voting, sale or other disposition of any
share of Company Capital Stock held by the Series A Holders.

 

Section 4.5 Information Supplied.  None of the information supplied or to be
supplied by either Series A Holder in writing for inclusion or incorporation by
reference in the Information Statement or any other filings required under the
Securities Laws relating to the Merger will, at the time such documents are
filed with the SEC, at any time such documents are amended or supplemented or at
the time such documents are first published, sent or given to the holders of
Company Capital Stock, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
are made, not misleading. Notwithstanding the foregoing, no representation or
warranty is made by the Series A Holders with respect to statements made or
incorporated by reference therein based on information supplied by or on behalf
of the Company expressly for inclusion or incorporation by reference therein.

 

Section 4.6 Brokers.  No broker, finder or investment banker is entitled to any
broker’s, finder’s or financial advisor’s fee or commission in connection with
the transactions contemplated in the Merger Agreement based upon arrangements
made by or on behalf of the Series A Holders.

 

Section 4.7 Litigation. As of the date of this Agreement, there are no Actions
pending or, to the knowledge of the Series A Holders, threatened against the
Series A Holders or any Order imposed or binding upon the Series A Holders, in
each case, by or before any Governmental Entity, that (a) would reasonably be
expected to impair in any material respect the ability of the Series A Holders
to perform their obligations under the Merger Agreement or this Agreement or (b)
seeks to enjoin, or would reasonably be likely to have the effect of preventing,
making illegal or otherwise interfering with, the Merger or any other
transactions contemplated by the Merger Agreement or this Agreement, except for
those that, individually or in the aggregate, would not reasonably be expected
to impair in any material respect the ability of the Series A Holders to perform
their obligations under the Merger Agreement or this Agreement, or prevent or
materially delay the consummation of the transactions contemplated by the Merger
Agreement or this Agreement.

 



-12-

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF HOLDCO

 

Holdco hereby represents and warrants to the Company and the Series A Holders as
follows:

 

Section 5.1 Corporate Organization. Holdco is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Holdco has the requisite power and authority to carry on its business
as it is now being conducted. Holdco is duly qualified or licensed and in good
standing to do business (where such concept is recognized under applicable Law)
in each jurisdiction where such qualification or licensing is necessary, except
for such failures to be so qualified or licensed and in good standing that,
individually or in the aggregate, would not reasonably be expected to materially
delay or materially impair the ability of Holdco to perform its obligations
under this Agreement.

 

Section 5.2 Authorization. Holdco has all necessary power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance by Holdco of this Agreement has been duly
authorized by all necessary limited liability company action on the part of
Holdco, and no other company proceedings, and no other votes or approvals of any
class of interests of Holdco, are necessary to authorize this Agreement or the
performance of Holdco’s obligations hereunder. This Agreement has been duly
executed and delivered by Holdco and, assuming the due authorization, execution
and delivery by the other parties, constitutes a legal, valid and binding
obligation of Holdco, enforceable against Holdco in accordance with its terms,
subject, as to enforceability, to the Bankruptcy and Equity Exception.

 

Section 5.3 No Conflicts or Consents. The execution, delivery and performance by
Holdco of this Agreement, does not and will not (a) conflict with or violate the
operating agreement or other organizational documents of Holdco, (b) conflict
with or violate any Law or Order applicable to Holdco or any of its properties,
assets or membership interests, (c) result in the creation or imposition of any
Lien upon any of the properties, assets or membership interests of Holdco, or
(d) require any approval or consent of any Person under any Contract to which
Holdco is a party or result in any breach of or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
result in the loss of a benefit under or give to others any right of
termination, amendment, acceleration, increased payment or cancellation of any
material Contract to which Holdco is a party, except in the case of clauses (c)
and (d), for such breaches or defaults which, individually or in the aggregate,
would not reasonably be expected to materially delay or materially impair the
ability of Holdco to perform its obligations under this Agreement.

 

Section 5.4 Litigation. As of the date of this Agreement, there are no Actions
pending or, to the knowledge of Holdco, threatened against Holdco or any Order
imposed or binding upon Holdco, in each case, by or before any Governmental
Entity, that would reasonably be expected to impair in any material respect the
ability of Holdco to perform its obligations under this Agreement.

 

Section 5.5 Brokers. No broker, finder or investment banker is entitled to any
broker’s, finder’s or financial advisor’s fee or commission in connection with
the transactions contemplated in the Merger Agreement based upon arrangements
made by or on behalf of Holdco.

 



-13-

 

 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1 No Transfers. From the date of this Agreement until the earlier of
(a) the Effective Time and (b) the date on which the Merger Agreement is
terminated in accordance with its terms, each Series A Holder hereby agrees that
such Series A Holder shall not Transfer or agree in writing to Transfer any
Company Capital Stock except to an Affiliate thereof; provided, however, such
Affiliate shall agree in writing delivered and reasonably acceptable to Parent
to be bound by this Agreement and the Merger Agreement as a “Series A Holder”;
provided, further, any such Transfer shall not relieve such transferring Series
A Holder of such Series A Holder’s obligations under the Merger Agreement or
this Agreement. If an “Event of Default” (as defined in the Series A Certificate
of Designation) occurs, each Series A Holder hereby agrees that it shall not
exercise its rights pursuant to Section 11(a) of the Series A Certificate of
Designation.

 

Section 6.2 Written Consent. Within twenty-four (24) hours after the execution
and delivery hereof, the Series A Holders will deliver (by PDF, facsimile or
similar electronic transmission) to the Company, with a copy to Parent and
Merger Sub, the executed Written Consent.

 

Section 6.3 No Other Consideration. In consideration of the premises contained
in the Merger Agreement and this Agreement, the consideration to be received by
each Series A Holder pursuant to the Merger Agreement, and in consideration of
and as an inducement to Parent to consummate the transactions contemplated by
the Merger Agreement, each Series A Holder, on behalf of itself and its
Affiliates, effective upon receipt by the Series A Holders of the payments set
forth in Section 2.01(b) of the Merger Agreement (as may be adjusted pursuant to
Section 2.02 of the Merger Agreement), hereby waives any claim that such Series
A Holder is entitled to any payment or consideration in exchange for its Company
Capital Stock, whether pursuant to the Charter Documents, any Contract or any
other agreement or understanding, other than payments set forth in Section
2.01(b) and 2.02 of the Merger Agreement, or any rights of indemnification under
this Agreement, all of which shall survive.

 

Section 6.4 Update of Schedule 4.4(a). The Series A Holders may update Schedule
4.4(a) prior to the Closing to reflect (i) any issuance of shares of Series A
Preferred Stock pursuant to Sections 3(d), 3(e) and/or 4(a) of the Series A
Certificate of Designation or any financing permitted pursuant to Section 5.01
of the Merger Agreement and (ii) any Transfer permitted by Section 6.1 hereof,
in each case, solely to the extent such issuance or Transfer occurs following
the date of this Agreement.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1 Effectiveness; Termination. This Agreement shall be effective
immediately upon the execution hereof by the parties hereto; provided, however,
this Agreement shall terminate immediately, and without further notice, action
or deed, upon the termination of the Merger Agreement in accordance with its
terms, in which case, this Agreement shall be null, void and of no further force
or effect, other than with respect to Surviving Claims (as defined below) and
only until such Surviving Claims have been fully paid or otherwise settled. Upon
such termination, no party hereto shall have any further obligations to make any
payments hereunder, whether for past, pending or future claims; provided,
however, that (a) any payment obligations which have been asserted prior to
termination of the Merger Agreement and (b) any claim for indemnification
pursuant to Section 2.2(c) for Losses incurred prior to the date of such
termination of the Merger Agreement and for which a Third Party Claim Notice is
provided within ten (10) Business Days of the termination of the Merger
Agreement (collectively, the “Surviving Claims”), shall survive until such
Surviving Claims have either been fully paid or otherwise settled.

 



-14-

 

 

Section 7.2 Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of Parent, the Company and the
Series A Holders; provided that any amendment of Section 3.2 or Articles V or
VII shall also require the consent of Holdco. No consent to or waiver of any
provision of or breach under this Agreement shall be valid or effective unless
in writing and signed by the party giving such waiver, and no waiver of any
provision or breach shall constitute a waiver with respect to any other
provision or breach, whether or not of similar nature. Failure on the part of
any party hereto to insist in any instance upon strict, complete and timely
performance by another party hereto of any provision of or obligation under this
Agreement shall not constitute a waiver by such party of any of its rights under
this Agreement or otherwise.

 

Section 7.3 Entire Agreement; Third Party Beneficiaries. This Agreement and the
Merger Agreement contain the entire agreement among the parties hereto with
respect to the transactions contemplated hereby and the subject matter of this
Agreement and supersede all prior agreements and undertakings, both written and
oral, among the parties, or any of them, with respect to these matters. Each
party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the parties.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. This
Agreement is not intended to, and does not, confer upon any Person other than
the parties hereto any legal or equitable rights or remedies, except for the
provisions of ARTICLE II, which are intended to be for the benefit of the Parent
Indemnified Parties and Holder Indemnified Parties, as applicable, and may be
enforced by such Persons.

 

Section 7.4 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any terms or provisions
of this Agreement in any other jurisdiction so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party or such party waives its rights under this Section 7.4 with
respect thereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Section 7.5 Notices. Section 8.05 of the Merger Agreement shall apply mutatis
mutandis.

 

Section 7.6 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise by any of the parties hereto without the prior written consent
of the other parties. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 



-15-

 

 

Section 7.7 Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or similar electronic means), all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties.

 

Section 7.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Nevada, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the courts of the State of
Nevada and any appellate court thereof or any court of the United States located
in the State of Nevada, in any action or proceeding arising out of or relating
to this Agreement or the agreements delivered in connection herewith or the
transactions contemplated hereby or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action except in such
courts, (ii) agrees that any claim in respect of any such action or proceeding
may be heard and determined in such courts, (iii) waives, to the fullest extent
it may legally and effectively do so any objection which it may now or hereafter
have to venue of any such action or proceeding in such courts, and (iv) waives,
to the fullest extent permitted by Law, the defense of any inconvenient forum to
the maintenance of such action or proceeding in such courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each of the parties to this Agreement
irrevocably consents to service of process in any such action or proceeding in
the manner provided for notices in Section 7.5 of this Agreement; provided,
however, that nothing in this Agreement shall affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS CONTAINED IN THIS
SECTION 7.8(c).

 



-16-

 

 

Section 7.9 Legal Counsel. The parties hereto acknowledge that Lowenstein
Sandler LLP (“LS”) has represented the Series A Holders and Simpson Thacher &
Bartlett LLP (“STB”) has represented Parent, Merger Sub and Holdco, in each
case, in connection with the negotiation and execution of this Agreement and the
Merger Agreement and the transactions contemplated hereby and thereby, and
neither LS nor STB has undertaken to represent any other party in connection
therewith. The parties hereto acknowledge that LS has represented the Company in
connection with certain limited matters unrelated to this Agreement and the
Merger Agreement and the transactions contemplated hereby and thereby. The
parties hereto acknowledge that the Company is represented by Fox Rothschild LLP
and the Special Committee is represented by Morrison & Foerster LLP (“MF”) in
connection with the negotiation and execution of this Agreement and the Merger
Agreement and the transactions contemplated hereby and thereby. Each of the
parties agrees that LS may continue to serve as counsel to the Series A Holders
in connection with any matters related to this Agreement and the Merger
Agreement and the transactions contemplated hereby and thereby, including,
without limitation, in any related Action, notwithstanding any representation by
LS prior to the date of this Agreement of the Series A Holders or the Company.
Each of Parent, Merger Sub, Holdco and the Company (or the Surviving
Corporation, as applicable) hereby: (a) waives any claim it has or may have that
LS has a conflict of interest or is otherwise prohibited from engaging in such
representation, (b) agrees that, in the event that a dispute arises after the
date of this Agreement among the Series A Holders, on the one hand, and the
Company (or the Surviving Corporation, as applicable), on the other hand, LS may
represent the Series A Holders in such dispute even though the interests of the
Series A Holders may be directly adverse to the Company (or the Surviving
Corporation, as applicable) and even though LS may have represented the Company
in a matter substantially related to such dispute, and (c) agrees that it shall
not seek to disqualify LS from such representation of the Series A Holders. Each
of the parties agrees that STB may continue to serve as counsel to Parent,
Merger Sub and Holdco and, with respect to matters occurring after the Effective
Time of the Merger, the Surviving Corporation, in connection with any matters
related to this Agreement and the Merger Agreement and the transactions
contemplated hereby and thereby, including, without limitation, in any related
Action, notwithstanding any representation by STB prior to the date of this
Agreement of Parent, Merger Sub or Holdco. Each of the Company and the Series A
Holders hereby waives any claim it has or may have that STB has a conflict of
interest or is otherwise prohibited from engaging in such representation and
agrees that it shall not seek to disqualify STB from such representation of
Parent, Merger Sub and Holdco. Each of the parties agrees that MF may continue
to serve as counsel to the Special Committee and, with respect to matters
occurring after the Effective Time of the Merger, the individuals currently
serving as members of the Special Committee, in connection with any matters
related to this Agreement and the Merger Agreement and the transactions
contemplated hereby and thereby, including, without limitation, in any related
Action, notwithstanding any representation by MF prior to the date of this
Agreement of the Special Committee. Each of the Company, Parent, Merger Sub,
Holdco and the Series A Holders hereby waives any claim it has or may have that
MF has a conflict of interest or is otherwise prohibited from engaging in such
representation and agrees that it shall not seek to disqualify MF from such
representation of the Special Committee or the individual members thereof.

 

[Signature Pages Follow]

 



-17-

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  PARENT:           VERTICAL BRIDGE ACQUISITIONS, LLC                   By: /s/
Alex Gellman     Name: Alex Gellman     Title: Chief Executive Officer          
Address:   951 Broken Sound Parkway, Ste. 320       Boca Raton, FL 33487      
Attention: A. Gellman       Facsimile: 561-989-0277   E-mail:
agellman@verticalbridge.com                   MERGER SUB:           VERTICAL
STEEL MERGER SUB INC.                   By: /s/ Alex Gellman     Name: Alex
Gellman     Title: Chief Executive Officer           Address:   951 Broken Sound
Parkway, Ste. 320       Boca Raton, FL 33487       Attention: A. Gellman      
Facsimile: 561-989-0277       E-mail: agellman@verticalbridge.com

 



[SIGNATURE PAGE TO INDEMNIFICATION AND JOINDER AGREEMENT]

 

 

  HOLDCO:           Solely for the purposes of Section 3.2
and ARTICLES V and VII,           VERTICAL BRIDGE HOLDCO, LLC                  
By: /s/ Alex Gellman     Name: Alex Gellman     Title: Chief Executive Officer  
        Address:   951 Broken Sound Parkway, Ste. 320       Boca Raton, FL 33487
      Attention: A. Gellman       Facsimile: 561-989-0277   E-mail:
agellman@verticalbridge.com

 



[SIGNATURE PAGE TO INDEMNIFICATION AND JOINDER AGREEMENT]

 

 

  COMPANY:           CIG WIRELESS CORP.                   By: /s/ Paul McGinn  
  Name: Paul McGinn     Title: Chief Executive Officer           Address:   1120
South Crown Way       Wellington, FL 33414       Attention: Paul McGinn  
E-mail: pmcginn@cigwireless.com

 



[SIGNATURE PAGE TO INDEMNIFICATION AND JOINDER AGREEMENT]

 

 

  SERIES A HOLDERS:             FIR TREE CAPITAL OPPORTUNITY (LN)
MASTER FUND, L.P.             By: Fir Tree Inc., its Manager             By: /s/
Brian Meyer     Name: Brian Meyer     Title: General Counsel            
Address: 505 Fifth Avenue, 23rd Floor       New York, NY 10017       Attention:
Brian Meyer       Facsimile: (212) 599-1330 E-mail: bmeyer@firtree.com          
            FIR TREE REF III TOWER LLC             By: Fir Tree Inc., its
Manager             By: /s/ Brian Meyer     Name: Brian Meyer     Title: General
Counsel             Address:   505 Fifth Avenue, 23rd Floor       New York, NY
10017       Attention: Brian Meyer       Facsimile: (212) 599-1330       E-mail:
bmeyer@firtree.com

 



[SIGNATURE PAGE TO INDEMNIFICATION AND JOINDER AGREEMENT]



